   Case 1:18-cv-00319-SPB-RAL Document 64 Filed 06/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOMINIQUE LASHAUNE CASTILE,                 )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )       Case No. 1:18-cv-319
                                            )
PRIMECARE MEDICAL INC., et al.,             )
                                            )
                      Defendants.           )



                                   MEMORANDUM ORDER

       This action was received by the Clerk of Court on October 19, 2018 and was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges.

       Pending before this Court are the Defendants’ motions to dismiss Plaintiff’s remaining

claims for failure to prosecute. See ECF Nos. [51] and [54]. On May 11, 2020, Magistrate

Judge Lanzillo issued a Report and Recommendation, ECF No. [63], recommending that the

Defendants’ motions be granted and the within civil action be dismissed, with prejudice.

Objections to the Report and Recommendation were due on May 28, 2020. To date, no

objections have been filed.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:




                                                1
   Case 1:18-cv-00319-SPB-RAL Document 64 Filed 06/05/20 Page 2 of 2




       NOW, this 4th day of June, 2020,

       IT IS ORDERED that the motions to dismiss filed by Defendant Susen Rossino, M.D.,

ECF No. [51], and Defendants PrimeCare Medical, Inc., Kathryn Skuce, LPN (erroneously

identified as Kathy Doe), Rebecca Harvey, LPN (erroneously identified as Rebecca

Doe), Dawn Salsberry, RN (erroneously identified as Dawn Doe), and Christine Schreffler, LPN,

ECF No. [54], shall be, and hereby are, GRANTED.

       Consistent with the foregoing, IT IS FURTHER ORDERED that the within civil action

shall be, and hereby is, DISMISSED with prejudice for failure to prosecute.

       Finally, IT IS ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on May 11, 2020, ECF No. [63], shall be, and hereby is, adopted as the opinion

of this Court.

       There being no further claims pending before the Court in the above-captioned matter,

the Clerk is directed to mark this case “CLOSED.”



                                                    _________________________________

                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge



       cc:       Dominique LaShaune Castile
                 NB-4095
                 SCI Houtzdale
                 209 Institution Drive
                 PO Box 1000
                 Houtzdale, PA 16698-1000
                 (via U.S Mail, First Class)

                 Counsel of Record (via CM/ECF)

                 The Honorable Richard A. Lanzillo (via CM/ECF)


                                               2
